 Case 6:21-cv-00291-PGB-DCI Document 1 Filed 02/11/21 Page 1 of 7 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

SHEKIA YOUNG,                                 )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )       No. 6:21-cv-291
                                              )
EASTPOINT RECOVERY GROUP, INC.,               )
                                              )
      Defendant.                              )

                               PLAINTIFF’S COMPLAINT

      Plaintiff, SHEKIA YOUNG, by and through her attorneys, Hormozdi Law Firm, LLC,

alleges the following against Defendant, EASTPOINT RECOVERY GROUP, INC.:

                                     INTRODUCTION

   1. Count I of Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15

      U.S.C. § 1692 et seq. (“FDCPA”).

   2. Count II of Plaintiff’s Complaint is based on the Florida Consumer Collection Practices

      Act, Fla. Stat. § 559.72 (“FCCPA”).

                              JURISDICTION AND VENUE

   3. This court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337, 1367, and 15 U.S.C.

      § 1692k (FDCPA).

   4. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

      actions may be brought and heard before “any appropriate United States district court

      without regard to the amount in controversy.”
Case 6:21-cv-00291-PGB-DCI Document 1 Filed 02/11/21 Page 2 of 7 PageID 2




 5. This court has supplemental jurisdiction over the state claims alleged herein pursuant to

    28 U.S.C. § 1367 as they are “so related to claims in the action within such original

    jurisdiction that they form part of the same case or controversy.”

 6. Venue and personal jurisdiction in this District are proper because Defendant does or

    transacts business within this District, and a material portion of the events at issue occurred

    in this District.

                                         PARTIES

 7. Plaintiff is a natural person residing in the City of Lake Mary, Seminole County, State of

    Florida.

 8. Plaintiff is a consumer as that term is defined by the FDCPA and the FCCPA.

 9. Plaintiff allegedly owes a debt as that term is defined by the FDCPA and the FCCPA.

 10. Defendant is a debt collector as that term is defined by the FDCPA and the FCCPA.

 11. Within the last year, Defendant attempted to collect a consumer debt from Plaintiff.

 12. Defendant is a New York business corporation and collection agency located in the City

    of Buffalo, Erie County, State of New York.

 13. Defendant’s business includes, but is not limited to, collecting on unpaid, outstanding

    account balances.

 14. When an unpaid, outstanding account is placed with Defendant it is assigned a file number.

 15. The principal purpose of Defendant’s business is the collection of debts allegedly owed to

    third parties.

 16. Defendant regularly collects, or attempts to collect, debts allegedly owed to third parties.

 17. During the course of its attempts to collect debts allegedly owed to third parties, Defendant

    sends to alleged debtors bills, statements, and/or other correspondence, via the mail and/or
Case 6:21-cv-00291-PGB-DCI Document 1 Filed 02/11/21 Page 3 of 7 PageID 3




    electronic mail, and initiates contact with alleged debtors via various means of

    telecommunication, such as by telephone and facsimile.

 18. Defendant acted through its agents, employees, officers, members, directors, heirs,

    successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                               FACTUAL ALLEGATIONS

 19. Defendant is attempting to collect a consumer debt allegedly owed by Plaintiff.

 20. The alleged debt owed arises from transactions for personal, family, or household

    purposes.

 21. Within the past one year, Defendant began placing collection calls in an attempt to collect

    the alleged debt.

 22. Defendant calls Plaintiff on her cellular telephone at 321-305-3777 in an attempt to collect

    the alleged debt.

 23. Defendant calls Plaintiff from several numbers, including 716-427-7933, which is one of

    Defendant’s many telephone numbers.

 24. Defendant also leaves voicemail messages for Plaintiff.

 25. For example, on or about January 5, 2021, Defendant’s collector, who identified herself

    as Pamela, left a voicemail message for Plaintiff, which is transcribed as follows:

    Good morning, Shekia. This is Pamela from East Point, and I’m contacting you today in
    reference to your paperwork that was sent over to me for review. At this time, I am
    scheduled to render a decision in my client’s best interest. However, I wanted to be able
    to speak with you first. I certainly would like the opportunity to give you some options
    regarding this matter before I do sign off on it. You can reach out to me today at 716-427-
    7933.

 26. With regard to the above referenced message:

        a. Defendant’s collector failed to disclose that she was calling from Eastpoint
Case 6:21-cv-00291-PGB-DCI Document 1 Filed 02/11/21 Page 4 of 7 PageID 4




            Recovery Group, Inc.;

        b. Defendant’s collector failed to disclose that she was calling Plaintiff in an attempt

            to collect a debt and that any information obtained would be used for that purpose;

            and

        c. Defendant’s collector made vague, veiled threats and other innuendo of legal

            action.

 27. To date, Defendant has not sued Plaintiff.

 28. Defendant has never intended to sue Plaintiff.

 29. Defendant’s above-referenced actions were an attempt to coerce Plaintiff into payment of

    the alleged debt.

 30. The natural consequences of Defendant’s collector’s actions was to unjustly condemn and

    vilify Plaintiff for her non-payment of the debt Plaintiff allegedly owed.

 31. The natural consequences of Defendant’s collector’s actions was to produce an unpleasant

    and/or hostile situation between Defendant and Plaintiff.

 32. The natural consequences of Defendant’s collector’s actions was to cause Plaintiff mental

    distress.

                                  COUNT I:
                            DEFENDANT VIOLATED
                  THE FAIR DEBT COLLECTION PRACTICES ACT

 33. Defendant violated the FDCPA based on the following:

        a. Defendant violated § 1692d of the FDCPA by engaging in conduct that the natural

            consequences of which was to harass, oppress, and abuse Plaintiff in connection

            with the collection of an alleged debt when Defendant’s collectors left voicemail

            messages for Plaintiff and failed to disclose that Defendant’s collectors were
Case 6:21-cv-00291-PGB-DCI Document 1 Filed 02/11/21 Page 5 of 7 PageID 5




          calling from Eastpoint Recovery Group, Inc.;

       b. Defendant further violated § 1692d of the FDCPA when Defendant’s collectors

          made vague, veiled threats and other innuendo of legal action;

       c. Defendant violated §1692d(6) of the FDCPA by its placement of telephone calls

          without meaningful disclosure of the caller’s identity when Defendant’s collectors

          left voicemail messages for Plaintiff and failed to disclose that Defendant’s

          collectors were calling from Eastpoint Recovery Group, Inc.;

       d. Defendant violated § 1692e of the FDCPA by its use of any false, deceptive, or

          misleading representation or means in connection with the collection of any debt

          when Defendant engaged in, at least, the following discrete violations of § 1692e;

       e. Defendant violated § 1692e(2)(A) of the FDCPA by its false representation of the

          character, amount, or legal status of any debt when Defendant made vague, veiled

          threats and other innuendo of legal action;

       f. Defendant violated § 1692e(5) of the FDCPA by its threat to take any action that

          cannot legally be taken or that is not intended to be taken when Defendant made

          empty threats of legal action against Plaintiff;

       g. Defendant violated § 1692e(10) of the FDCPA by using any false representation

          or deceptive means to collect or attempt to collect any debt when Defendant

          engaged in, at least, all of the other discrete violations of § 1692e alleged herein;

       h. Defendant violated § 1692e(11) of the FDCPA by its failure to disclose in its

          communications with the Plaintiff that it is attempting to collect a debt and that

          any information obtained will be used for that purpose when Defendant’s

          collectors failed to make such disclosures when they left voicemail messages for
 Case 6:21-cv-00291-PGB-DCI Document 1 Filed 02/11/21 Page 6 of 7 PageID 6




              Plaintiff; and

          i. Defendant violated § 1692f of the FDCPA by its use of unfair or unconscionable

              means to collect or attempt to collect any debt, when Defendant engaged in all of

              the misconduct alleged herein.

      WHEREFORE, Plaintiff SHEKIA YOUNG, respectfully requests judgment be entered

against EASTPOINT RECOVERY GROUP, INC., for the following:

          a. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act,

              15 U.S.C. § 1692k;

          b. Costs and reasonable attorney’s fees pursuant to the Fair Debt Collection Practices

              Act, 15 U.S.C. § 1692k; and

          c. Any other relief that this Honorable Court deems appropriate.

                                COUNT II:
                         DEFENDANT VIOLATED THE
               FLORIDA CONSUMER COLLECTION PRACTICES ACT

   34. Plaintiff repeats and realleges paragraphs 1-33 of Plaintiff’s Complaint as the allegations

      in Count II of Plaintiff’s Complaint.

   35. Defendant violated the FCCPA based on the following:

          a. Defendant violated § 559.72(7) of the FCCPA by willfully engaging in other

              conduct which can reasonably be expected to abuse or harass the debtor or any

              member of her or his family when Defendant made empty threats of legal action

              against Plaintiff; and

          b. Defendant violated § 559.72(9) of the FCCPA by claiming, attempting, or

              threatening to enforce a debt when such person knows that the debt is not

              legitimate, or assert the existence of some other legal right when such person
 Case 6:21-cv-00291-PGB-DCI Document 1 Filed 02/11/21 Page 7 of 7 PageID 7




              knows that the right does not exist when Defendant made empty threats of legal

              action against Plaintiff.

      WHEREFORE, Plaintiff, SHEKIA YOUNG, respectfully requests judgment be entered

against EASTPOINT RECOVERY GROUP, INC., for the following:

   36. Statutory damages of $1,000.00 pursuant to the Florida Consumer Collection Practices

      Act, Fla. Stat. § 559.77;

   37. Costs and reasonable attorney’s fees pursuant to the Florida Consumer Collection

      Practices Act, Fla. Stat. § 559.77;

   38. Punitive damages and equitable relief, including enjoining Defendant from further

      violations, pursuant to Florida Consumer Collection Practices Act, Fla. Stat. § 559.77(2);

      and

   39. Any other relief that this Honorable Court deems appropriate.

                                                   RESPECTFULLY SUBMITTED,


DATED: February 11, 2021                    By: /s/ Shireen Hormozdi
                                                  Shireen Hormozdi
                                                  Florida Bar No. 0882461
                                                  Hormozdi Law Firm, LLC
                                                  1770 Indian Trail Lilburn Road, Suite 175
                                                  Norcross, GA 30093
                                                  Tel: 678-395-7795
                                                  Fax: 866-929-2434
                                                  shireen@agrusslawfirm.com
                                                  shireen@norcrosslawfirm.com
                                                  Attorney for Plaintiff
